08-01420-scc    Doc 15127     Filed 07/23/20 Entered 07/23/20 21:09:21   Main Document
                                          Pg 1 of 8




    HUGHES HUBBARD & REED LLP
    One Battery Park Plaza
    New York, New York 10004
    Telephone: (212) 837-6000
    Facsimile: (212) 422-4726

    Attorneys for James W. Giddens,
    Trustee for the SIPA Liquidation of
    Lehman Brothers Inc.




    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


     In re

                LEHMAN BROTHERS INC.,                Case No. 08-01420 (SCC) SIPA

                                      Debtor.




             LEHMAN BROTHERS INC. LIQUIDATION BALANCE SHEET
                           AS OF JUNE 30, 2020
08-01420-scc      Doc 15127         Filed 07/23/20 Entered 07/23/20 21:09:21                      Main Document
                                                Pg 2 of 8




    All information in the Liquidation Balance Sheet is based on
    information available to the Trustee at this time, but this
    information may be incomplete and should not be relied upon.
    The Liquidation Balance Sheet is not meant to be relied upon by
    investors or others as a complete description of the LBI estate,
    its condition (financial or otherwise), prospects, assets, or
    liabilities. The information in the Liquidation Balance Sheet
    will be updated, including corrections, if any, in future reports
    to the Court. The information in the Liquidation Balance Sheet
    is not prepared in accordance with U.S. generally accepted
    accounting principles. The realized value of certain assets may
    be zero or different from the estimates on which the Liquidation
    Balance Sheet are based. Selected balances and information
    contained herein have not and will not be subject to audit or
    review by external accountants. The Trustee reserves all rights
    to revise the Liquidation Balance Sheet.




    The information and data included herein are derived from sources available to the Trustee and his
    professionals at this time. All amounts are unaudited, subject to revision, and should not be relied upon.
08-01420-scc        Doc 15127        Filed 07/23/20 Entered 07/23/20 21:09:21                     Main Document
                                                 Pg 3 of 8



 Lehman Brothers Inc., in Liquidation
 Liquidation Balance Sheet as of June 30, 2020
 (Unaudited – Must Be Read with Accompanying Notes)




   In Millions

   Assets
     Cash and Cash Equivalents                                                                       $382
     Securities                                                                                        $0
   Total Assets                                                                                      $382




   Liabilities
   General Creditor Claims:
    Secured*                                                                                        $263
    Priority*                                                                                          $5
    Administrative*                                                                                    $0
    Unsecured*                                                                                    $13,639
   Administrative Expense Reserve                                                                     $74
   Total Liabilities                                                                              $13,981




 *Net of amounts distributed. For example, the $13.639 billion of unsecured liabilities is net of the $9.026
 billion distributed to general unsecured claimants as of June 30, 2020 (see Note 9). The total (gross)
 general unsecured claim liabilities were $22.665 billion as of June 30, 2020.




 The information and data included herein are derived from sources available to the Trustee and his professionals at
 this time. All amounts are unaudited, subject to revision, and should not be relied upon.
08-01420-scc        Doc 15127        Filed 07/23/20 Entered 07/23/20 21:09:21                     Main Document
                                                 Pg 4 of 8



 General Notes

 Note 1 – Basis of Presentation

 The Trustee and his professionals have prepared this Lehman Brothers Inc. (“LBI”) Liquidation
 Balance Sheet (the “Liquidation Balance Sheet”) based on the information available to the
 Trustee at this time; however, such information may be incomplete and may be materially
 deficient. The Liquidation Balance Sheet is not meant to be relied upon as a complete
 description of LBI, its business, condition (financial or otherwise), results of operations,
 prospects, assets, or liabilities. The Trustee reserves all rights to revise the Liquidation Balance
 Sheet.

 This Liquidation Balance Sheet should be read in conjunction with previous Interim Reports and
 Quarterly Reports filed with the Bankruptcy Court and included on the Trustee’s website,
 www.lehmantrustee.com. The Liquidation Balance Sheet is not prepared in accordance with
 U.S. Generally Accepted Accounting Principles (“GAAP”), and the numbers are unaudited. The
 Liquidation Balance Sheet does not reflect normal period-end adjustments, including accruals
 that were generally recorded by LBI prior to the filing of the Securities Investor Protection Act
 (“SIPA”) proceeding in Bankruptcy Court. The Liquidation Balance Sheet does not include
 explanatory footnotes and other disclosures required under GAAP and is not presented in a
 GAAP-based SEC reporting format. Certain items presented in the Liquidation Balance Sheet
 remain under continuing review by the Trustee and may be accounted for differently in a future
 liquidation balance sheet. Accordingly, the financial information herein is subject to change, and
 any such change may be material.

 The Liquidation Balance Sheet is not audited and will not be subject to audit or review by
 external auditors at any time in the future. The Liquidation Balance Sheet is prepared on a cash
 basis and therefore does not reflect accruals or other amounts that would be found if prepared
 under an accrual basis format.

 Note 2 – Use of Estimates

 To the extent necessary, the Liquidation Balance Sheet includes estimates. Estimates are
 unaudited and subject to revision, and they should not be relied upon.

 Note 3 – Cash and Cash Equivalents

 Cash and cash equivalents include demand deposits and interest-bearing deposits with banks.

 Note 4 – Financial Systems and Control Environment

 The Trustee has professionals who monitor and maintain the financial systems and control
 environment of the estate. Procedures, controls, and resources used to create the Liquidation
 Balance Sheet were modified, including a drastic reduction in resources in comparison to what
 was available to LBI prior to the SIPA proceeding. The Trustee’s professionals rely on
 established controls for the payment and journaling of all expenses, which include recording

 The information and data included herein are derived from sources available to the Trustee and his professionals at
 this time. All amounts are unaudited, subject to revision, and should not be relied upon.

                                                          3
08-01420-scc        Doc 15127        Filed 07/23/20 Entered 07/23/20 21:09:21                     Main Document
                                                 Pg 5 of 8



 payment instructions and supporting documentation, reviewing time-entry diaries, and assessing
 the reasonableness of rates and bills for services performed. The Trustee and his professionals
 are continuously reviewing the estate’s accounts, and, as a result, modifications, errors, and
 potential misstatements might be identified. Consequently, the Trustee and his professionals
 may record adjustments, which may be material, in a future liquidation balance sheet.

 Estate internal controls have been validated during the COVID-19 pandemic, as has the Trustee’s
 data storage, back up, and all other estate administrative capability. There has been no
 interruption of, or slowdown in, the wind down of the liquidation as a consequence of the
 pandemic.

 Notes Regarding Assets

 Note 5 – Asset Allocation

 All assets on the Liquidation Balance Sheet are currently under the Trustee’s control. Following
 closure of the customer estate in December 2017, all assets are now allocated to the general
 estate (see Note 6). Future recoveries and the release of any reserves will accrete to the general
 estate.

 Note 6 – Fund of Customer Property

 In consultation with the Securities Investor Protection Corporation, the Trustee closed the
 customer estate in December 2017 pursuant to the Court’s entry of the Order Authorizing the
 Allocation and Transfer of the Remaining Customer Reserve to the General Estate, Closing of
 the Customer Estate, and Related Relief. (ECF No. 14467.) Total allocations of excess
 customer property to the general estate in this SIPA proceeding were $3.112 billion.

 Note 7 – General Estate Assets

 Total general estate assets are $382 million. The Trustee maintains the following general estate
 reserves:

       (i) an administrative expense reserve in the amount of $74 million;

      (ii) a First Interim Distribution Fund in the amount of $2 million solely with respect to
           unresolved claims;

     (iii) a Second Interim Distribution Fund in the amount of $1 million solely with respect to
           unresolved claims;

     (iv) a Third Interim Distribution Fund in the amount of $823,924 solely with respect to
          unresolved claims;

      (v) a Fourth Interim Distribution Fund in the amount of $308,972 solely with respect to
          unresolved claims;


 The information and data included herein are derived from sources available to the Trustee and his professionals at
 this time. All amounts are unaudited, subject to revision, and should not be relied upon.

                                                          4
08-01420-scc        Doc 15127        Filed 07/23/20 Entered 07/23/20 21:09:21                     Main Document
                                                 Pg 6 of 8



     (vi) a Fifth Interim Distribution Fund in the amount of $102,991 solely with respect to
          unresolved claims;

    (vii) a Sixth Interim Distribution Fund in the amount of $104,981 (includes $27,738
          attributable to holders of allowed general unsecured claims as to which payment is
          pending);

   (viii) a Secured, Administrative, and Priority Reserve in the amount of $261 million solely
          with respect to unresolved claims; and

     (ix) a tax-related reserve of $7 million consisting of: (a) $6,640,567 with respect to LBI’s
          portion of employment taxes (including Social Security, Medicare, and state
          unemployment and disability insurance taxes) on unresolved secured claims filed by
          former employees; (b) $20,000 with respect to LBI’s ongoing federal, state, and local
          income tax liabilities and for other administrative tax liabilities that have been assessed
          against LBI; (c) $151,664 with respect to LBI’s portion of employment taxes (including
          Social Security, Medicare, and state unemployment and disability insurance taxes) on
          unresolved priority claims filed by former employees; and (d) $198,025 with respect to
          LBI’s portion of employment taxes (including Social Security, Medicare, and state
          unemployment and disability insurance taxes) on unresolved general unsecured claims
          filed by former employees.

 By a motion filed concurrently with this Liquidation Balance Sheet, the Trustee seeks approval
 of a seventh interim distribution equal to 0.2176% or $49 million by his Motion for an Order to
 (i) Establish a Seventh Interim Distribution Fund for General Unsecured Creditor Claims, (ii)
 Release Reserves from the Fifth Interim Distribution Fund and the Sixth Interim Distribution
 Fund; and (iii) Make a Seventh Interim Distribution to Holders of Allowed General Unsecured
 Creditor Claims with a Record Date of June 30, 2020 (the “Seventh Interim Distribution
 Motion”), which seeks Court approval to make a modest distribution in September 2020. A
 hearing on the Seventh Interim Distribution Motion is scheduled for August 18, 2020.

 Notes Regarding Liabilities

 Note 8 – Customer Claims

 There are no remaining disputed customer claims. Distributions on allowed customer claims are
 complete. The customer estate is closed.

 Note 9 – General Creditor Claims and ESEP Claims Matters

 General unsecured liabilities in the amount of $13.639 billion are net of the $9.026 billion
 distributed to general unsecured claimants as of June 30, 2020, and consist of: (i) $13.628
 billion of allowed unsecured claims (i.e., the remaining 60.25 percent on all allowed unsecured
 claims); (ii) $10 million of unresolved claims subject to objections and pending before various
 appellate courts; (iii) reserves totaling $27,738 for funds not yet distributed on allowed claims as
 described in Note 7; and (iv) tax reserves of $198,025.

 The information and data included herein are derived from sources available to the Trustee and his professionals at
 this time. All amounts are unaudited, subject to revision, and should not be relied upon.

                                                          5
08-01420-scc        Doc 15127        Filed 07/23/20 Entered 07/23/20 21:09:21                     Main Document
                                                 Pg 7 of 8



 The only unresolved general claims matter pertains to claims (the “ESEP Claims”) filed by
 former LBI executives who are seeking payment of deferred compensation (the “ESEP
 Claimants”). The Trustee’s dispute with the ESEP Claimants encompasses two matters:

           (i) the ESEP Claimants’ appeal to the Second Circuit of the District Court’s September
          30, 2019 affirmance of the Bankruptcy Court’s decision granting the Trustee’s motions
          to reclassify the ESEP Claims as unsecured (the appeal is fully briefed and oral argument
          is scheduled for the week of October 19, 2020); and

          (ii) the ESEP Claimants’ appeal of the Bankruptcy Court’s June 15, 2020 decision
          granting the Trustee’s motion to dismiss the ESEP Claimants’ complaint filed October 7,
          2019, which contends that Claimants’ deferred compensation amounts are not assets of
          the LBI estate and should be turned over to the ESEP Claimants. On July 20, 2020, the
          Bankruptcy Court certified the matter for direct appeal to the Second Circuit. On July
          21, 2020, the Trustee filed his Petition for Permission for a Direct Appeal Pursuant to 28
          U.S.C. § 158(d)(2)(A) with the Second Circuit. If the Second Circuit does not grant the
          Trustee’s Petition, the District Court will hear the appeal.

 For additional information pertaining to the general creditor claims process and ESEP Claims
 matters, please see the Trustee’s Twenty-Second Interim Report for the Period October 1, 2019
 Through March 31, 2020 and Quarterly Report on the General Creditor Claims Process (ECF
 No. 15094).

 Note 10 – Administrative Expense Claims

 To further progress the administration of the estate, the Trustee filed a motion to establish a third
 supplemental administrative expense bar date to allow the Trustee to fix the amount of
 administrative priority claims incurred by the LBI estate from March 1, 2018 through May 31,
 2020. (ECF No. 15108.) On June 9, 2020, the Court entered an order establishing July 20, 2020
 as the bar date for asserting such administrative expense claims against the LBI estate. (ECF No.
 15114.)

 The Illinois Department of Employment Security filed an administrative expense claim against
 the LBI estate prior to the bar date. As a result, the Trustee maintains a reserve of $1,423 with
 respect to this administrative claim. The Trustee also maintains a reserve of $77,035 with
 respect to the New York City Department of Finance’s administrative claim.

 Note 11 – Distribution Procedures Order

 On November 5, 2015, the Court entered the Distributions Procedures Order. (ECF No. 13039.)
 The Distribution Procedures Order furthers the Trustee’s goal of an efficient, orderly wind down
 by setting reasonable deadlines for claimants to accept their distributions and comply with
 required tax filings. Since entry of the Distribution Procedures Order, certain claimants have not
 returned distribution information requested by the Trustee or have otherwise failed to meet
 distribution requirements. As a result, 933 claims have been expunged, with corresponding


 The information and data included herein are derived from sources available to the Trustee and his professionals at
 this time. All amounts are unaudited, subject to revision, and should not be relied upon.

                                                          6
08-01420-scc        Doc 15127        Filed 07/23/20 Entered 07/23/20 21:09:21                     Main Document
                                                 Pg 8 of 8



 reductions in gross estate liabilities totaling approximately $113 million, including 14 claims
 totaling approximately $32 million in this reporting quarter. (See First, Second, Third, Fourth,
 Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fourteenth, Fifteenth,
 and Sixteenth Notices of Claims Expunged Pursuant to the Distribution Procedures Order; ECF
 Nos. 13291, 13399, 13479, 13568, 13675, 13957, 14073, 14163, 14371, 14433, 14541, 14668,
 14683, 14861, 14925, and 15119.)

 Note 12 – Subordinated Claims/Equity

 Amounts do not include $14.734 billion of allowed subordinated claims under the settlement
 agreement with Lehman Brothers Holdings Inc. and other claims that have been subordinated or
 reclassified to equity. The Trustee does not anticipate making any distributions on account of
 subordinated claims or equity.




 The information and data included herein are derived from sources available to the Trustee and his professionals at
 this time. All amounts are unaudited, subject to revision, and should not be relied upon.

                                                          7
